 


109 HR 4072 IH: To direct the Federal Trade Commission to revise the do-not-call telemarketing rules to prohibit calls from certain political organizations to persons on the national do-not-call registry.
U.S. House of Representatives
2005-10-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4072 
IN THE HOUSE OF REPRESENTATIVES 
 
October 18, 2005 
Mr. Gerlach introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To direct the Federal Trade Commission to revise the do-not-call telemarketing rules to prohibit calls from certain political organizations to persons on the national do-not-call registry. 
 
 
1.Inclusion of certain political organizations on do-not-call listNot later than 180 days after the date of the enactment of this Act, the Federal Trade Commission shall issue regulations to revise the Telemarketing Sales Rule to prohibit, as an abusive telemarketing act or practice, telephone calls to persons on the do-not-call registry (16 C.F.R. 310.4(b)(1)(iii)) from any political organization, as such term is defined in section 527(e) of the Internal Revenue Code of 1986 (26 U.S.C. 527(e)), during a period that is more than 30 days before a primary or general election.  
 
